                     Case 1:19-mj-00156-CL                  Document 1        Filed 09/03/19           Page 1 of 5


AO 91 (Rev. I 1/1 I) Criminal Complaint


                                      UNITED STATES DISTRJCT COURT
                                                                  for the
                                                            District of Oregon

                  United States of America                           )
                             v.                                      )
                                                                     )       Case No.
                          KEL KEZIAH
                                                                     )                  1 :19-mj-   00 \ 5/---CJ....,
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    August 30, 2019               in the county of              Klamath        in the
                        District of             Oregon           , the defendant(s) violated:

             Code Section                                                        Offense Description
36 C.F.R. § 2.34(a)(1)                           Disorderly conduct by engaging in fighting, threatening or violent behavior
18 U.S.C. § 113(a)(5)                            Simple Assault        ·
36 C.F.R. § 2.35(c)                              Use of alcoholic beverages when being under the influence to a degree that
                                                 may endanger oneself or another person, or damage property or park
                                                 resources




          This criminal complaint is based on these facts:
Please see attached affidavit of U.S. Park Ranger Megan Hoyt.




          ~ Continued on the attached sheet.




Sworn to before me and signed in my presence.


Date:


City and state:                           Medford, Oregon                           MARK D. CLARKE, U.S. Magistrate Judge
                                                                                                Printed name and title
            Case 1:19-mj-00156-CL       Document 1       Filed 09/03/19     Page 2 of 5




DISTRICT OF OREGON, ss:               AFFIDAVIT OF MEGAN HOYT

                         Affidavit in Support of a Criminal Complaint

       I, Megan Hoyt, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I have been a U.S Park Ranger with the National Park Service at Crater Lake

National Park since May of 2019. My training and experience includes attending the federally

accredited Park Ranger Law Enforcement Academy at San Rosa Junior College in Santa Rosa,

California, which consisted of training in federal criminal law enforcement and investigative

techniques and constitutional law; I completed the academy in May of 2018. I worked for the

City of San Jose as a Peace Officer Park Ranger from December 2017 until March of 2019. As a

Peace Officer for the State of California, I investigated crimes against persons, enforced San Jose

City Municipal Code, California state penal code and state fish and game laws. In May of 2019,

I became a federal law enforcement Park Ranger at Crater Lake National Park in Oregon, where

I currently serve. As a federal Park Ranger, I have primarily enforced violations for Title 36,

Code of Federal Regulations, Sections 16, 18 and 21, as well as the assimilated Oregon State

Penal Code.

       2.      I submit this affidavit in suppmt of a criminal complaint for Kel KEZIAH, for

engaging in fighting, threatening or violent behavior 36 C.F.R. § 2.34(a)(l), for being under the

influence of alcohol to a degree that may endanger oneself and others, 36 C.F.R. § 2.35(c), and

for simple assault, in violation of 18 D.S.C. § 113(a)(5). As set forth below, there is probable

cause to believe, and I do believe, that Kel KEZIAH created and maintained a hazardous or

physically offensive condition in violation of 36 C.F.R. § 2.34(a)(l), was under the influence of
             Case 1:19-mj-00156-CL       Document 1       Filed 09/03/19     Page 3 of 5




alcohol to a degree that may endanger oneself and others, in violation of 36 C.F.R. § 2.35(c),

committed simple assault, in violation of 18 U.S.C. § 113(a)(5).

                                          Applicable Law

        3.      Title 36, Code of Federal Regulations, Section 2.34(a)(l) provides that a person

commits disorderly conduct when, with intent to cause public alarm, nuisance, jeopardy or

violence, knowingly or recklessly creating a risk thereof, or creates and maintains a hazardous or

physically offensive condition by engaging in fighting, threating or violent behavior.

        4.      Title 36, Code of Federal Regulations, Section 2.35(c) provides that the use of

alcoholic beverages is prohibited when being under the influence to a degree that may endanger

oneself or another person, or damage property or park resources.

        5.      Title 18 United States Code, Section 113(a){5) provid~s that whoever strikes

another person, within the special maritime and territorial jurisdiction of the United States, is

guilty of an assault.

                                  Statement of Probable Cause

        6.      On August 30, 2019 while exercising my duties as a law enforcement officer in

the District of Oregon, within the exclusive federal jurisdiction of Crater Lake National Park, I

was dispatched with United States Park Ranger (USPR) Chad Hunter and Ric Lentz at

approximately 2241 hours to a report of a fight at Rim Dorm. USPR Hunter and I arrived on

scene at approximately 2303 hours and contacted Kel KEZIAH (identified by his North Carolina

ID). KEZIAH told me that he punched the victim in the face and that he "messed up." KEZIAH

also told me that the victim walked up to him, nose to nose, and begged KEZIAH to punch him




 Page 2 - Affidavit of Megan Hoyt                                USAO Version Rev. April 2018
            Case 1:19-mj-00156-CL       Document 1       Filed 09/03/19     Page 4 of 5




in the face, so he did. KEZIAH admitted to drinking alcoholic beverages, including but not

limited to, two glasses of wine and a few beers. KEZIAH said "I'm drunk" multiple times.

       7.      KEZIAH became loud, yelled, "this is bullshit" and took a step away from the

wall towards me and put his hands in the air, I directed him to put his back against the wall.

USPR Lentz put KEZIAH in handcuffs and double-locked them. KEZIAH was placed in

custody because he continued to drink even after the fight; based on his inebriated state, it was

clear that KEZIAH may have caused further disorderly conduct with the victim or others.

KEZIAH smelled heavily of alcohol, his clothes were disheveled, he slurred his speech while

talking to me, he almost fell over when he set his beer on the ground, and his eyes were

bloodshot with dilated pupils.

       8.      USPR Lentz and I walked to the front of Rim Dorm with KEZIAH in handcuffs

and stood at the rear passenger side of my patrol car. KEZIAH initially refused to get into the

back seat of my patrol car. After being given several opportunities to comply, I helped him into

the back seat of the patrol car. KEZIAH initially refused to get out of the patrol car when I asked

him to get out, so I could conduct a search incident to arrest. When he eventually complied,

KEZIAH further resisted by twisting away from me as I held his right arm and hand. I also told

him to stop and separate his feet, which he-did not comply with. I told KEZIAH that ifhe didn't

stop resisting I was going to put him on the ground and search him from there. While at Jackson

County Jail, KEZIAH provided a breath sample, which resulted in .18 BAC.

       9.      Prior to KEZIAH' s arrest, USPR Hunter interviewed the victim who KEZIAH

had assaulted. The victim reported that prior to the assault, KEZIAH "was calling people

'faggots' and that didn't sit well with him." The victim then confronted KEZIAH, and KEZIAH


 Page 3 - Affidavit of Megan Hoyt                               USAO Version Rev. April 2018
          Case 1:19-mj-00156-CL          Document 1       Filed 09/03/19    Page 5 of 5




struck him in the face. The victim suffered a swollen, cut, and bruised lip, and his glasses were

knocked-off and broken. KEZIAH has a laceration to his hand where he made contact with the

victim's face.

                                             Conclusion

       10.       Based on the foregoing, I have probable cause to believe, and I do believe, that

Kel KEZIAH committed an act of disorderly conduct by engaging in fighting, threatening or

violent behavior in violation of 36 C.F.R. § 2.34(a)(l), simple assault, in violation of 18 U.S.C.

§ 113(a)(5) and was under the influence of alcohol to a degree that may endanger oneself and

others in violation of 36 C.F.R. § 2.35(c). I therefore request that the Court issue a criminal

complaint for Kel KEZIAH.

       11.       Prior to being submitted to the Court, this affidavit and the accompanying

complaint were reviewed by Assistant United States Attorney (AUSA) Adam Delph.

AUSA Delph advised me that in his opinion, the affidavit and complaint are legally and factually

sufficient to establish probable cause to support the issuance of th requested criminal complaint.
                                                                     d




                                                                                              ~·_,,,.····




                                                      United States Magistrate Judge




 Page 4 - Affidavit of Megan Hoyt                                USAO Version Rev. April 2018
